 Case 1:19-md-02895-LPS Document 43 Filed 10/21/19 Page 1 of 2 PageID #: 805



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET
HYDROCHLORIDE TABLETS) ANTITRUST                     C.A. No. 19-md-2895-LPS
LITIGATION
                                                     This document relates to:

                                                     C.A. No. 19-cv-44-LPS


                            STIPULATION AND [PROPOSED] ORDER

       The parties hereby agree, subject to the approval of the Court, that the briefing schedule

for Defendant Teva Pharmaceuticals USA, Inc.’s Motion to Dismiss (D.I. 238, C.A. No. 19-cv-

44-LPS) and Defendant Amgen Inc.’s Partial Motion to Dismiss Cipla Ltd. and Cipla USA Inc.’s

First Amended Complaint (D.I. 240, C.A. No. 19-cv-44-LPS) is extended as follows:

       1) Plaintiffs Cipla Ltd. and Cipla USA Inc. shall file their responses to the motions on

           December 6, 2019; and

       2) Defendants Teva Pharmaceuticals USA, Inc. and Amgen Inc. shall file their

           respective replies on January 10, 2020.

 Dated: October 21, 2019                             Respectfully submitted,

 FARNAN LLP                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

  /s/ Michael J. Farnan                              /s/ Jack B. Blumenfeld
 Sue L. Robinson (#100658)                           Jack B. Blumenfeld (#1014)
 Brian E. Farnan (#4089)                             Brian P. Egan (#6227)
 Michael J. Farnan (#5165)                           1201 North Market Street
 919 North Market Street, 12th Floor                 P.O. Box 1347
 Wilmington, DE 19801                                Wilmington, DE 19899
 (302) 777-0300                                      (302) 658-9200
 srobinson@farnanlaw.com                             jblumenfeld@mnat.com
 bfarnan@farnanlaw.com                               began@mnat.com
 mfarnan@farnanlaw.com
                                                     Attorneys for Defendant Amgen Inc.
 Attorneys for Plaintiffs
Case 1:19-md-02895-LPS Document 43 Filed 10/21/19 Page 2 of 2 PageID #: 806



                                              SHAWKELLER LLP

                                              /s/ Karen E. Keller
                                              John W. Shaw (No. 3362)
                                              Karen E. Keller (No. 4489)
                                              David M. Fry (No. 5486)
                                              I.M. Pei Building
                                              1105 North Market Street, 12th Floor
                                              Wilmington, DE 19801
                                              (302) 298-0700
                                              jshaw@shawkeller.com
                                              kkeller@shawkeller.com
                                              dfry@shawkeller.com

                                              Attorneys for Defendant Teva Pharmaceuticals
                                              USA, Inc.


IT IS SO ORDERED, this __________ day of October, 2019.



                                 ____________________________________________
                                 The Honorable Leonard P. Stark




                                          2
